Title: Enclosure: Resolutions of a Meeting on Slavery in Trenton, New Jersey, 29 October 1819
From: 
To: 


						
							
								
							
						
						PUBLIC MEETING,
						Respecting Slavery.
						AT a large and respectable Meeting of the Citizens of the State of New-Jersey, held at the State-house in Trenton, the 29th of October, 1819, pursuant to public notice, for the purpose of taking into consideration the subject of SLAVERY in States hereafter to be admitted into the Union.
						
						The Honourable Jesse Upson, Vice-President of the State, was appointed Chairman, and Wm. Griffith Esq. Secretary.
						The Meeting after due consideration and discussion, unanimously adopted the following preamble & resolutions:
						WHEREAS, the abolition of Slavery in this country, and, most especially, the prevention of the importation of Slaves into it, are not only the anxious and ardent desires of the just and humane citizens of the United States, but in truth, important objects of national policy, happiness and security; And whereas, the early, continued and strenuous efforts of the people of the United States to accomplish these great and interesting objects, have highly exalted their character in the estimation of the world, and must be acceptable to the God and Creator of all mankind—This meeting would view, with unspeakable pain and mortification, any measure adopted by the Federal Legislature, tending to extend and perpetuate Slavery among us; and holding out encouragement and temptation to the dealers in human flesh to continue their infamous trade, in defiance of the laws of the land, and the more sacred will of Heaven—Therefore,
						Resolved, That in the opinion of this meeting, the permission of Slaves in the new states admitted into the Union, has a direct tendency to perpetuate Slavery in these United States, by extending the sphere of its influence and action; to increase its danger, by spreading that species of population over the land; and to promote and encourage the importation of Slaves, by providing an extensive and growing market for them, in which the demand and competition for the purchase of them, will be such as so greatly to enhance their prices, that evil and avaricious men will be tempted to run all hazards of the violation of our laws, by the prospect of the enormous gains of this horrible traffick.
						Resolved, That the members of the late Congress who opposed the admission of Slaves into the proposed state of Missouri, have the sincere and respectful thanks of this meeting, for their manly and unanswerable opposition, to a measure fraught with so much mischief and disgrace to our country.
						Resolved, That the Senators and Representatives of New Jersey in the next Congress, be most earnestly and respectfully solicited to use their utmost means and influence to prevent the introduction of Slavery into Missouri, and every other new state that may hereafter be admitted into the Union.
						Resolved, That in the opinion of this meeting, the prohibition of Slaves in the new states coming into the Union, is not forbidden by any Article of the Constitution of the United States; but is in full accordance with the principles of the Constitution; and imperiously demanded by the honour and interests of the country.
						Resolved, That this meeting has a sincere and respectful confidence in the good and virtuous dispositions of the national legislature on the subject of slavery; and, however some of the Members may be compelled by circumstances to submit to it for the present, that they will heartily unite with us in every measure calculated to arrest its progress, and finally, extinguish its existence.
						Resolved, That Elias Boudinot, Joseph Hopkinson, William Newbold, Rev. Simon Wilmer, James Parker, and Samuel Emlen, be a Committee to correspond with other persons and bodies engaged in supporting the principles of the foregoing resolutions, and to use all lawful and proper means for effecting the object of the same.
						Resolved, That the proceedings of this meeting be signed by the Chairman and Secretary, and be published in the Trenton Federalist and True American.   Signed,
						
							JESSE UPSON, Chairman.
							William Griffith, Secretary.
						
					